DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-9 are pending have been examined in this application.  This communication is a Final Rejection in response to the “Amendment” and “Remarks” filed on September 7, 2021.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following, newly added limitation is indefinite:  “wherein the dosage for each medication is determined using visual identifiers for each of the medications contained within the picture to identify dosages associated with the medications.”

	It is also not clear whether “visual identifiers for each of the medications contained within the picture” are identifiers which are on the medications or if they are identifiers which are somehow placed in the picture but not on the medication.  
	The Office would like to further point out that the environment and/or context of this invention is identifying counterfeit medications.  Therefore, it is indefinite as to how a legitimate dosage can be determined from a picture if the medication may be a counterfeit medication.  For example, a counterfeit medication may have a marking on one or pills indicating its weight.  This marking, a visual identifier, may be inaccurate or false and therefore the dosage observed would be inaccurate or incorrect.
	For the purposes of examination, any teaching and/or disclosure in the prior art which sets forth a picture containing a plurality of medications will be interpreted to read on this above, aforementioned limitation which is indefinite.  “Visual identifiers” will be interpreted to include any teaching and/or disclosure in the prior art that might provide some input information that can be used in determining a dosage of a medication such as the shape or size of the pill, any numeric indicators on the pill that indicate its weight or size, or any visual indicia that a person skilled in the art could reasonably use in identifying the dosages associated with the medications.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Step One: 	Does the Claim Fall Within a Statutory Category?
	Claims 1-9 are all directed towards a method which is a  statutory category of patentable subject matter.  
Step Two A, Prong One: Is a Judicial Exception Recited?
	Yes.  The claims recite a method for visual recognition of medications a method of organizing human activity. It is also a mental process because it can be performed without the use of a computer or other technological component. This judicial exception is not integrated into a practical application because no technological elements are recited in making this determination, a recognition (identification) of medications. This determination as claimed can be a purely mental determination.  The step of removing the counterfeit medication and substituting it with a new dispensed medication for the identified counterfeit medication is not being performed by a computer and its broadest reasonable interpretation includes an embodiment where it is performed for a human.  MPEP 2106.04(a) sets forth that organizing human activity includes managing personal behavior or relationships or interactions between people including following rules or instructions.  This includes the environment where this invention is practiced in where counterfeit medications are identified by a person who is caring for another individual because of a legal or personal relationship.
Step Two A, Prong Two:  Is the Abstract Idea Integrated into a Practical Application?
	No.  The claims do not recite a computer nor any other technological device that is used in performing any of the claimed steps.  Therefore, the claims, under their broadest reasonable interpretation, can be performed by a human without the use of any technological components.  The devices for taking pictures are passive components in the steps of the invention and are not an integral part of the invention.  This is an example of pre-solution activity.  Therefore, the recitation of any technological component is deemed insignificant extra-solution activity.  See MPEP 2106.05(g). 
Step Two B: Does the Claim Provide an Inventive Concept
	No.  There are no additional elements recited in the claims that amount to significantly more than performing the abstract idea.  The limitation of removing a counterfeit medication and replacing it with a (proper) medication can be performed by a human when this limitation is given its broadest reasonable interpretation.  Furthermore, the newly added limitation of determining an identity of a medication from a picture and then determining from the picture a dosage of the medication is a step which includes the embodiment where it is performed by a human without the use of a computer or any technological component.  The step of identifying a counterfeit medication by comparing at least one dimension of the medication in the picture to a stored dimension for the medication, wherein the counterfeit medication comprises at least one variation of the dimension on the medication in the picture when compared to the stored dimension also includes the embodiment where this step is performed by a human without the use of a computer or any technological component.
Dependent Claims
The dependent claims are merely further defining the abstract idea by providing field of use limitations and are not adding anything to the abstract idea set forth in the independent claims such that the invention will amount of significantly more than the abstract idea.   
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0330684 to Jacobs in view of US Patent Number US Patent Number 8,712,163 to Osheroff.
(A)	As per claim 1, the combined teachings of Jacobs in view of Osheroff teach
a method of visual recognition of medications, the method comprising:
	determining from a picture containing a plurality of different medications an identify of each medication and determining from the picture containing the plurality of different medications a dosage for each medication wherein the dosage for each medication is determined using visual identifiers for each of the medications contained within the picture to identify dosages associated with the medications (Jacobs: Abstract; Figure 8 and Sections [0011],  [0060], [0064] and  [0095]);  (Supplemental Note:  Section [0064] of Jacobs discloses that shape, color and size-i.e. visual identifiers-aid in the identification of medications.  Size is also a visual identifier disclosed in Jacobs and the Office takes the position that a person employing the inventor of Jacobs would be enabled to determine a dosage for each medication.). 
	comparing each medication and the dosage for each medication to a therapeutic treatment regime comprising a plurality of designated medications and a dosage schedule for each designated medication and identifying a medication by comparing at least one dimension of the medication in the picture to a stored dimension (i.e. shape and size) for the medication, wherein counterfeit medication comprises at least one variation on the medication in the picture when compared to the stored dimension (Jacobs: Abstract and Sections [0008], [0011], [0032], [0064], [0084] and [0086] and  [0095];
	generating a therapeutic treatment regime report summarizing compliance between each medication and dosage for each medication and the therapeutic treatment regime (Jacobs: Abstract; Figure 8, Sections [0032], [0033], [0040, [0095] and [0097]);
	modifying the therapeutic treatment regime so that the counterfeit medications are not dispensed, wherein modifying the therapeutic regime comprises removing the identified counterfeit medication (Jacobs: Figure 9 (step 820) and Section [0095]).
	Jacobs does not explicitly teach identifying a counterfeit medication by comparing at least one dimension of the medication in the picture to a stored dimension for the medication, wherein counterfeit medication comprises at least one variation on the medication in the picture when compared to the stored dimension (
	Jacobs does not teach wherein modifying the therapeutic treatment regime comprises substituting a new dispensed medication for the identified counterfeit medication.  However, the Office takes the position that this is an obvious variation of the teachings of Jacobs.  The teachings and invention of Jacobs are intended to be used in a hospital and home to identify medication errors. Even though Jacobs does not teach identifying a medication as being a potentially erroneous medication by virtue of the fact that it is counterfeit it nevertheless prevents erroneous medications from being dispensed.  If a medication originally intended for a patient which is then identified by erroneous is not dispensed to a patient that patient is still in need of the non-erroneous medication to maintain their health.  Therefore, the Office takes the position that it is an obvious variation of the teachings of Jacobs (Jacobs: Section [0098]) to substitute a new dispensed medication for the medication that is identified as an erroneous medication.  At the time the invention set forth in the instant application was filed, one of ordinary skill in the art would have been motivated to make this modification to the teachings of Jacobs with the motivation of having a means of ensuring that a patient remains healthy and that a patient is able to take all the correct medications that they have been prescribed as suggested in Jacobs (Jacobs: Section [0007]).
	Jacobs does not teach the following which is taught by Osheroff (Figure 44 and Col. 11, Ln. 16-26; Col. 39, Line 1-Col. 40, Line 64):
	analyzing the picture containing the plurality of different medications for any counterfeit medications in the dispensed medications; 
	wherein the analyzing of the picture comprises comparing the plurality of different medications in the picture to data of the plurality of different medications stored on a database to identify differences in the medications, wherein the counterfeit medications is identified when the identified difference is in shapes, or dimensions of the medications (Osheroff: Col. 2, Ln. 25-52; Col. 3, Ln. 65-Col. 4, Ln. 8; Col. 13, Ln. 60-Col. 14, Ln. 57; Col. 16, Ln. 50-Col. 17, Ln. 4; and Col. 41, Ln. 60-Col. 42, Ln. 8);
	identifying all counterfeit medications in the dispensed medications (Osheroff:: Col. 41, Ln. 60-Col. 42, Ln. 8);
	and wherein the “comparison” step (i.e. the 4th limitation of Claim 1) is performed to identify counterfeit medications (Osheroff: Col. 39, Ln. 40-50);
	At the time the invention disclosed in this instant application was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Jacobs with these above, aforementioned teachings from Osheroff with the motivation of having a means of identifying counterfeit medications, as recited in Osheroff (Col. 2, Ln. 20-25).  One skilled in the art would have made this modification by adding this features and enhancements to the steps of Osheroff and the purpose of modifying Jacobs with these teachings from Osheroff and the purpose of performing the method of Jacobs would be to identify counterfeit medications as recited in Osheroff (Osheroff: Col. 2, Ln. 20-25 and Col. 39, Ln. 40-50).
	(B)	As per claim 2,  in the combined teachings of Jacobs in view of Osheroff the picture containing the plurality of different medications comprises a two dimensional picture (Jacobs: Sections [0085] and [0095]); and the method further comprises using a camera to acquire the picture containing the plurality of different medications (Jacobs: Section [0050]).
	(C)	As per claim 3, in the combined teachings of Jacobs in view of Osheroff the camera comprises a smartphone camera (Osheroff: Col. 4, Ln. 33-41 and Col. 41, Ln. 48-60).	The motivation for making this modification to the teachings of Jacobs would have been to provide a means to a person at home for imaging and identifying drugs, as recited in Osheroff (Osheroff: Col. 4, Ln, 33-41).
	(D)	As per claims 4-7, in the combined teachings of Jacobs in view of 
Osheroff the plurality of different medications comprises at least two of pills, powders, liquids, aerosols and ointments (Jacobs: Sections [0008], [0095]) and Osherfoff (Col. 5, Ln. 55-65)); wherein the plurality of different medications comprise prescription and non-prescription medications (Jacobs: Section [0008] and Osheroff (Col. 5, Ln. 55-65)), wherein at least one dispensed medication in the plurality of different medications comprises a fraction of a pill (Jacobs: Section [0008]), and further comprises obtaining at least one therapeutic treatment regime comprising at least one prescription (Jacobs: Section [0005], [0011] and [0095]) and Osheroff (Col. 5, Ln. 55-65)).
	The motivation for making these modifications to Jacobs is to have a method of identifying a broad range of oral and dermal medications, as recited in Osheroff (Osheroff: Col. 2, Ln. 18-20).
	At the time the invention disclosed in this instant application was filed, one of ordinary skill in the art would have found it obvious to substitute the pills in Jacobs with the ointment (dermal medication) in Osheroff with the motivation of determining whether it is counterfeit as taught in Osheroff (Col. 2, Ln. 20-25).
8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0330684 to Jacobs in view of US Patent Number US Patent Number 8,712,163 to Osheroff, as applied to Claim 1, above, and in further view of US Patent Application Publication 2005/0154627 to Zuzek.
	(A)	As per claim 8, the combined teachings of Jacobs in view of Osheroff do not teach the following which is taught by Zuzek (Section [0042]):
	obtaining physiological measurements for a recipient of the plurality of different medications;
	comparing the therapeutic treatment regime, physiological measurements and medication guidelines for each medication; and
	generating an alert identifying a conflict among the therapeutic treatment regime, physiological measurements and the medication guidelines for each medication.
	At the time the invention disclosed in this instant application was filed, it would have been obvious for one of ordinary skill in the art to have modified the combined teachings of Jacobs in view of Osheroff with these above, aforementioned teachings from Zuzek with the motivation of having a means of informing a prescriber that a prescription conflicts with a patient, as recited in Zuzek (Section [0042]).
10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0330684 to Jacobs in view of US Patent Number US Patent Number 8,712,163 to Osheroff, as applied to Claim 1, above, and in further view of US Patent Application Publication 2014/0052468 to Burrows.
	(A)	As per claim 9, the combined teachings of Jacobs in view of Osheroff does not teach the following which is taught by Burrows (Sections [0018] and [0027]):
	identifying previous failures to follow the therapeutic treatment regime, the previous failures comprising at least one of missing dosages of designated medications, improper dosages of designated medications and deviations from the dosage schedule and generating recommendation modifications to one or more medications or dosages for one or more medications to remediate the previous failures.
	At the time the invention disclosed in this application was filed it would have been obvious for one of ordinary skill in the art to have modified the combined teachings of Jacobs in view of Osheroff with these above, aforementioned teachings from Burrows with the motivation of having a means of informing patients regarding missed dosages of medications, as recited in Burrows (Burrows: Section [0018]).
Response to Arguments
11.	Applicants’ arguments filed on June 8, 2020  with regard to the 35 U.S.C. 101 and 35 U.S.C. 103 have been fully considered but they are not persuasive. 
(A)	With regard to the 35 U.S.C. 101 rejections, the newly added limitation does not add significantly more to the abstract idea, contrary to Applicants’ assertions, as has been set forth above in this rejection.  The newly added limitations, when given their broadest reasonable interpretation, include embodiments wherein a human can perform these steps mentally without the use of a computer or technological component. The fact that this human has to have specialized training does not automatically render this newly added limitation practical to perform only with a computer or technological device.  Therefore, the claim recites a series of mental processes.  Even though the newly added limitation is integrated with a particular machine it could be easily performed mentally by an individual with specialized training.  The functions performed by the technological components are therefore insignificant pre-solution extra-solution activity.
Applicants' also argue that the abstract idea identified by the Office as being present in the claims, a certain method of organizing a human activity, does not include the instant set of claims.  However, the Applicants’ are interpreting what constitutes a certain method of organizing a human activity much more narrowly than what is set forth in MPEP 2106.04(a).  
The Applicants argue that most people do not have specialized training as to what medications are suppose to look like and this invention solves this need.  However, the Office would like to point out that just because most people cannot mentally perform this claimed steps of the invention does not mean that it is not an abstract idea because they have admitted that people with specialized training can perform the claimed steps of the invention and they can perform these steps mentally without using any technological devices or components.  
Furthermore, the Office would like to note that there are no additional elements recited in the claims that amount to significantly more than performing the abstract idea.  The newly added limitation of removing a counterfeit medication and replacing it with a (proper) medication can be performed by a human when this limitation is given its broadest reasonable interpretation.
Applicants state that the claims include a computing device yet no computing device is recited in the claims. The applicants also state that the claims set forth unconventional elements which render the claims subject matter eligible.  However, the Office would like to point out that these unconventional elements can be performed by at least a subset of humans with specialized training in identifying counterfeit medications.  These elements are also disclosed in the prior art, as set forth above in the 35 U.S.C. 103 rejections of the claims.
 (B)	With regard to the 35 U.S.C. 103 rejections, the newly added limitations are taught either in the Jacobs or Osheroff as has been set forth above, contrary to the Applicants’ assertions.  Therefore, the Applicants’ amendments and arguments are insufficient to overcome these prior art rejections.  The Office has added additional citations to the both the Jacobs and Osheroff reference to set forth where the newly amended limitations are taught in these prior art references.   The applicants claims that Jacobs does not disclose or suggest determining a dosage for medication from visual identifiers in an image of medication, however, as has been set forth above in the 35 U.S.C. 103 rejections, Jacobs does disclose this feature ((Jacobs: Abstract and Sections [0008], [0011], [0032], [0064], [0084] and [0086] and  [0095]).
	 Conclusion 
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US Patent Number 10,007,920 is directed towards a device for counterfeit pharmaceutical detection using light sources which are projected onto an image.
13.	Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivek Koppikar, whose telephone number is (571) 272-5109.  The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Janice Mooneyham, can be reached at (571) 272-6805.  The fax telephone number for this group is (571) 273-8300 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/Vivek D Koppikar/
Primary Examiner, Art Unit 3626
September 13, 2021